NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted July 30, 2018* 
                               Decided September 21, 2018 
                                              
                                         Before 
 
                       DIANE P. WOOD, Chief Judge 
 
                       ILANA DIAMOND ROVNER, Circuit Judge 
 
                       DIANE S. SYKES, Circuit Judge 
 
No. 17‐2128 
 
JESSE McMILLAN, et al.,                         Appeal from the   
      Plaintiffs‐Appellees,                     United States District Court for the 
                                                Central District of Illinois. 
      v.                                         
                                                No. 92‐cv‐2187 
MARK A. HYZY,                                    
      Proposed Plaintiff‐Intervenor‐            Harold A. Baker, 
      Appellant,                                Judge. 
 
      v. 
 
AUDREY McCRIMON and 
PHIL BRADLEY, 
      Defendants‐Appellees. 
 



                                                 
            * We agreed to decide this case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐2128                                                                            Page  2 
 
                                         O R D E R 

        Mark Hyzy moved to intervene in this long dormant case to enforce a permanent 
injunction that requires the Illinois Department of Human Services to accept and 
process applications for the Home Services Program (“HSP”), which allows 
Medicaid‐eligible persons to receive in‐home care rather than placement in a nursing 
home. He seeks declaratory relief, unspecified damages, and a supplemental injunction 
requiring the agency to respond to applications by a certain date and to pay a fine to the 
applicant if it does not.   
         
        Hyzy’s chief complaint is that the Department took more than two years to 
process his HSP application. The district court denied Hyzy’s intervention motion, 
stating that the case was closed. 
          
        On appeal Hyzy argues that there was no procedural impediment preventing the 
district court from considering the merits of his motion to intervene. He contends that 
the administrative closure of a case from the active docket has nothing to do with the 
court’s ability to entertain a motion to intervene to enforce a permanent injunction. He 
is correct on that point. Contrary to the agency’s argument, the administrative closure 
of a case is not a sufficient reason to deny intervention when a permanent injunction 
remains in place. 
         
        A permanent injunction persists until it expires on its own terms or is formally 
dissolved by a court order, such as when the restrained party moves for relief under 
Rule 60(b)(5) of the Federal Rules of Civil Procedure—which never happened here. See 
Zbaraz v. Madigan, 572 F.3d 370, 378 (7th Cir. 2009). And generally a district court retains 
jurisdiction to enforce its own judgment where, as here, the judgment incorporates the 
terms to be enforced and the suit is not dismissed with prejudice. (Here it was simply 
closed by stipulation, presumably under Rule 41(a)(1)(A)(ii) of the Federal Rules of 
Civil Procedure.) See Shapo v. Engle, 463 F.3d 641, 645–46 (7th Cir. 2006); McCall‐Bey v. 
Franzen, 777 F.2d 1178, 1183 (7th Cir. 1985). Intervention in an administratively closed 
case is not inherently improper. Fla. Assʹn for Retarded Citizens, Inc. v. Bush, 246 F.3d 
1296, 1298 (11th Cir. 2001) (“Designating a case ‘closed’ does not prevent the court from 
reactivating a case either of its own accord or at the request of the parties.”); cf. Kifer v. 
Ellsworth, 346 F.3d 1155, 1157 (7th Cir. 2003). 
          
        But even though the judge denied the intervention motion on an improper 
ground, a remand is unwarranted because Hyzy lacks standing to seek enforcement of 
No. 17‐2128                                                                            Page  3 
 
the permanent injunction. Standing is required for intervention as of right and for 
permissive intervention under most circumstances. See Bond v. Utreras, 585 F.3d 1061, 
1070–71 (7th Cir. 2009). To establish Article III standing, a “plaintiff must have (1) 
suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the 
defendant, and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo, 
Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). Hyzy made clear in his intervention motion 
that he withdrew his administrative appeal of the agency’s action and “declined to 
complete the HSP application process due to improvement in his physical condition 
rendering HSP services unnecessary.” So Hyzy has no current need for services and 
therefore no injury that could be remedied by a favorable decision. See id. 
And although Hyzy sought unspecified damages, no statute or regulation allows 
damages for an alleged violation of HSP requirements. And we see no basis for 
damages under any other theory of relief cognizable under 42 U.S.C. § 1983. 
         
        Accordingly, we MODIFY the judgment to reflect that the intervention motion is 
dismissed for lack of subject‐matter jurisdiction. As modified, the judgment is 
AFFIRMED.